Title: To James Madison from William Eustis, 14 February 1815
From: Eustis, William
To: Madison, James


        
          My dear sir,
          Boston Feby. 14. 1815.
        
        Permit me to add, to the general acclamation with which you must be surrounded and filled, an individual gratulation on the great, the auspicious event, which covers with honor and safety our beloved country, at the same time that it raises & fixes on those who have guided & directed the storm which is past, a glorious an imperishable renown. With the highest respect and with a heart elated with joy, I am, dear sir your affectionate obedt servant
        
          William Eustis.
        
       